        Case
        Case1:19-cv-07723-CM
              1:19-cv-07723-CM Document
                               Document128-1
                                        60-1 Filed
                                              Filed10/07/19
                                                    08/27/20 Page
                                                             Page11of
                                                                    of12
                                                                       12
       Case 1:19-cv-07723-CM Document 29-3 Filed 07/22/19 Page 2 of 13




:alJ'\W1:l;fdF~!nilfl
~~&Cr~~l




       :aVlli~{\
.f)l~




                            ORIGm OF CO?tIPLAThl
    Case
     Case1:19-cv-07723-CM
    Case  1:19-cv-07723-CM
          1:19-cv-07723-CM Document
                           Document
                            Document29-3
                                     128-1
                                     60-1 Filed
                                            Filed
                                             Filed10/07/19
                                                   08/27/20Page
                                                 07/22/19   Page
                                                             Page 22of
                                                                3 of of12
                                                                     13 12




                                   JUiSt!LTS OF IH!EmGATIOH·
STUDENT \\TI'NESSES JNTERVJEWED:l

On·Peb1'rulrj' S, 2018,   the assigned investigator was present at XII8 to interview Smdems B
through K3 regarding                                  ..         all stQQent interviews were conducted in the
preSen«l ofSupemsing Investi_                                               Cox.'"


Studem B recalled the incident in question and he eon:fumed 'that Ms• .cummings showed class
408 a video about slavery. He explained that Ms. ~ ealled Students A, C, D and E1:0 the
ti:ontofthe'~m to participate ina dem~ b:othe was unaware why abe ~ tis
group of students. He believed Student A wu ~ ~ _lier she .~ that it did not
look diffiwlt 1;(1 sit bow the slaves were sitting 00 the bo£ in the video. Student B added that Ms.
                          an
C~ did not call him to pw1iclpate. in ~ dem.~on..

Student B did not recall tne order in Wbieb the _dents mthe demonstmtion sat He denied that
Ms. CnmmiIlgs used her feet· or her. bees to push students closer together durlng the
demonstration. Aeoording to Student B, duting the ~0I1:. Student A md she could sit in
that position all day. Ms. Cummi'ngs asked the ~ to move clos:« together and shifted their
positions by placing her hmld$ on the studen1s1 upper backs. He noted that 'the pmticlpatfug
students were laughing dmi;ng the demonstmtion and they did not a~ to be in any distress or
discomfort. According to Student B, the dem~ luted a slmt'lime                             .
the studentsretUmed to their deSks. SmdeirtB ~thm:he believed                       ~her,
was ~nt during the demonstl:a1.ion. The undmiped showed                 a copy a \lr~
statement he made ~ding the mcident and he ~ 1bat he made the written st8t~t ana
that it was accumte.



Student D recalled the incident in question and stated that Ms. Cummings showed class 408 a
video about slavery. He explained that the video depicted slaves seated in close proximity to each
other, in addition to very inhu:mane conditions and pool'1tealment. According to Student D~ Ms.
Cummings selected a random group O'f students that included Students ~ Sa C, md E to participate
in a demonstration, but he was unaware why this group of students was selected. Student D

          l Studt.:nt A'15 ~ ro~ to pennit her to be interviewed by 1he asrl~ investigator. As ll. result,
          S!;l.l:d;;mt A ~ not interviewed during the COllm of this ln~.
          J  Student C moved away from the New YOl'k City area and,. as a mull. was not interViewed QI!rlng the
          c:omse of this illvesti8ation. Student G was interviewed but not present during the class in quesn911 'll.lld
          DO information relevant to 1h!s inwst.i~~ was obtained during hjs Interview. As a result. a $~
          ofbiiG interView is not cont1i.iled ill thisnpo.n. A summary ofhis interview is maintained mthe ease me.
          .. OIl Febroary S. 2m S, the assigned investigator mterviewed Students L through P. Students L through
           P were enrolled in elass 407. a social studies class taught by Ms. Cunun. The alleged incident took
          place in c1a~ 408, so 00 information relevant to the inci4ent in question was obtBined during these
          interviews. As iii resulr.. sumn:uuies oftbese interviews are oot COlltl'lined in thu report. Sununaries of
           imerviews for Students L dtrough P are mahttained in the case file.

                                          ~ot's~cfS~Ja~~
                                       6SOmrts_-ltMCI.!Jn·~NY            1ljM!1
                                            .    t~'ns~&90
                                                           -2-
    Case
     Case1:19-cv-07723-CM
    Case 1:19-cv-07723-CM
          1:19-cv-07723-CM Document
                           Document
                            Document29-3
                                     128-1
                                     60-1 Filed
                                           Filed
                                             Filed10/07/19
                                                   08/27/20Page
                                                 07/22/19   Page
                                                             Page
                                                                433of
                                                                  of of
                                                                     1312
                                                                        12



                                                                                 OBI Case #18-00494:&


explained that Ms. Cummings instmeted the sWdents to sit 00 the floor, close together in a back-
to-back fashion,          their knees agafust their chests. He nbted that Student 13 objected to the
demonstration          Ms. Cmnmings did not force him to participate. Student D smted that Ms.
c'UJrm!in~!srequested the stUdents move closer to one another and that Ms. Cummings used the in-
step of her foot to slide           A closer to.other shldent fje nOted t1:u1t no student Was laying
on the floor at any        during the de~:rurtraUrn3. Acoomfug to .~tudent D, Student A said ma:t.sne
~.vllS c<Ymfortable, while Student E :mid he was urwomfortible dm.ing the demo~. Student D
                the demollbtration concluded and tlit students fetl.mled to their desk5. He noted that
                    prelumt during the dem~cm.              tmdemigned showed Student D a copy
   um<tt;:m sm:l:ement he made regarding the incident       00 confi:rmed      he \v!O't(: the statement
      that it was ~te.                    .




                                      ~,,",,1!«'s Offit" <:>fS~1iU u.-til!>~
                                                                         U2'l1
Case
 Case1:19-cv-07723-CM
Case  1:19-cv-07723-CM
      1:19-cv-07723-CM Document
                        Document
                        Document29-3
                                 128-1
                                 60-1 Filed
                                        Filed
                                         Filed 10/07/19
                                                08/27/20Page
                                             07/22119    Page
                                                          Page 44of
                                                             5 of of12
                                                                  13 12



                                                           OSI




                          ~U@t~~Offimm~hJkt~~~
                       6-5 C.xmt~ s~~ ..   ~y   11£-.-)1
    Case
     Case1:19-cv-07723-CM
    Case  1:19-cv-07723-CM
          1:19-cv-07723-CM Document
                            Document
                            Document29-3
                                     128-1
                                     60-1 Filed
                                            Filed
                                             Filed10/07/19
                                                   08/27/20Page
                                                07/22/19    Page
                                                             Page 55of
                                                                6 of of12
                                                                     13 12



                                                                                                OS! Case #18~00494X


Ms. Cummings responded by asking, "How is this fi.mny?" Student J reported that StudentA was
not taking the lesson seriously; she was ~ around the classroom mocldng the video. Be
noted that the lesson ended with Ms. Cummings· asking the students to ~ to their desks. He
denied that Ms. ~ asked the students to lay on the ground during the deinonstmUo.n. He
also' denied that Ms. Cummings made' ally physieal contfict with the students during the
demonstration and noted that me was never close enough to the students to mm contact with
them. Student J did :not recall Ms. Cummings asldn,g ay other students to participate in the
demomtrntion. S~t J ~. 1hat Student A wu lying and was ~ to set MB..
Cummings fired or.in trouble ~StudentAdiii not like Ms. Cmnmings.JIe added"that Student
A had been going around the scliool bragging that ahe wasgohlgto getMs. Cummings fired, which
angered Smdent J because ~ believed Ms. ~ was a good teache:r~ The undersigned
showed Student J a copy of a written statement he made ~aming the incident md be ootdkmed
that he wrote the statement and that it '\1\IU~.



Student K reeaUed viewing a videa that depleted black slaves one. ship in Ms. Cummings) social
studies class. She denied that Ms. Cummings had studeM$ ~ how s1aves sat in the ships
by having students sit on the c1asstoom. floor. She mted ~ she was not UllOODlfort.able with the
content of the vide() shown hi M~ Cmmninp' class. Student I{ stated that she' was ftiends with
Student A and she reiterated that she dld not observe S~ A participating in a demoDStmtion
related to the video. She -added that she did not obme Student A seated on the clwroom floor
during any lesson in Ms. Cummings' class.



GiWia CO:l. Prmclllm:

 On febrnary 5. 2018, the assigned .investigator futervieWed Principal Cox, at Xl18, regarding the
 aforementioned aDegations,6 Principal eox stated that, on January 10, 2018!< Ms. Cummings
 provided instruction to class 408 ::regarding a 1~ on the Middle Passage and th.e transport of
 Afriam-American slaves 10 the new colonies. Sbe ~lained that Ms. Cummings elected to sbow
.3 video that depicted the conditions of slave ships. Aocording to Principal Cox. she did not pte-
 approve the viewing of this video nor were there any established lesson pJans created by Ms.
 Cummings. Principal Cox stated that she had previously explained. to Ms; Cummings that she ""'aa
 required to foHow the approved New York City DOE Social Studies Curriculum.' She added that



          ---     ----
                     ..

           On March 11, 201 S. the assigned investigator
           $
          _         paraprQfes:.iorml. regarding me afQrementioned
           prQvided information .relevant to this investigation dwing their interviews.                     $\lJl.'InWiC$ of
           their interviews a:re oot contll..ined in this repOirt. Sll!tllllaries of1hcir interviews are maintained in the
           csseffie.                                     .
           Ii OSllnvestigaiu.'-v.-as present during Principai Cox's ~iew.
           '1 Principal Cox provided the assigned inv~r whh documents deallling the New York Cily DOE
           Social Stndies Cnrrleulum. The re~ documents are maintained in the case .rue.

                                             ~'#OOiccofSpi:!lial m~D&
                                          ESC-IS:teel.~m·~N't                 Itl:l'll
                                                    1~: 71C.m.3SOO

                                                             ~5-
    Case
     Case1:19-cv-07723-CM
    Case 1:19-cv-07723-CM
          1:19-cv-07723-CM Document
                           Document
                            Document29-3
                                     128-1
                                     60-1 Filed
                                           Filed
                                             Filed10/07/19
                                                   08/27/20Page
                                                 07/22/19   Page
                                                             Page 66of
                                                                7 of of12
                                                                     13 12



                                                                             OSI Case #IS..o0494X


Ms. Cummings was infomted that her eurrleulum alSo 'W to conform to the New York State
Soola] Studies Framework.S

Principal Cox reported that, during the af~med JessOn in Ms.. Cummings' class, several
students beganla:ughing or not taking the lesson sCrlously. She explained that :fuur students were
selected, she believed beamse 1hey were talldng dttring the video, to come. to the frOnt of the
classroom and sit on the floor. Prlnclpal Cox stated tbitt the purpose otthis exercise was to &how
the class bow slaves were situated in close quartms and this: ~on led Student A and
Mother A to make a co.mplaint to the school•.

Principal Cox reported that the' complaint was mitlaUy re:ferred to 'the Office ofEqual'OpportwUty
and Diversity Management ("0130"). She expl~ that OEO declined to investigate the
complaint and referred the investigation back to Pnnclpal Cox 1:0 complete. Principal Cox stated
                                                                r
ti1a4 on January 11, l018, Courtney W~ usiWmt principal A'P"')2 advised her tbM &udem A
reported that she feh uncomfortable dnrlng ~ Cpmmfugs' lesson the pzevious day. Principal Cox
explained that she had AP Ware oolle<ltwrltten ~1S:from smoenm in the class and provide
themtohet• .

Principal Cox stated that, on January 11. 20lS, Mofher A \VIS present at Xl18 and filed a written
complaint with her regarding the dOllS       orMe. Cummings- According to Principal Cax. on
January 18,2018, she leamed tbatin Moftwr A's written eompl_ she alleged that Ms. Cummings
used her knee to ~ss mto Student A's back while she'\WS seated. Oll the floor dm.ing the
demonstration. She explained lhat she wd~od this allegation potential1y.~ oorpm:al
punishment, so she referred the case to OSI and took:no ~ action.
                                                                     ...
Principal Co';t reported th.at t.ne sdemon of .studems ,,'ho made· w:ritten statements about the
incident in      .                  .          of students fimn class 408. Principal Cox ~ that
a substitute                                       mthe classroom during the incident in questioo.9
Principal Cox                                      a second social studies class, class 407, that was
provided a similar less~n. hut she believed there was ~ demoost.mtion similar to the one conduCted
during class 408,lQ



On March 27, 201S, the assigned investi~ interviewed AP Ware, at Xli 8, regarding the
aforementioned nllegations. AP Ware stated that Principal Cox imtructed her to obtain written
statements :from ~dents regarding the inciden~. inquestioo. She explained that she obtrlnedtbe
written statements in a group setting mld she noted that she obtained only one set of statements.
AP Ware reported that stUdents were talking to each other during the collection of the written




                                    ~&Of!ico:"£~h1_ti~
                                   6Sc-tSlteet.bo1Dm.~NY l12ftl
                                           'l'~:·llll-93s.3_

                                                  ..Q-
    Case
     Case1:19-cv-07723-CM
    Case 1:19-cv-07723-CM
          1:19-cv-07723-CM Document
                           Document
                            Document29-3
                                    128-1
                                     60-1 Filed
                                           Filed
                                            Filed10/07/19
                                                  08/27/20Page
                                                07/22/19   Page
                                                            Page
                                                               8 7of
                                                                  7ofof
                                                                     1312
                                                                        12



                                                                                        OSI Case 1I18-00494X


statements, bu1 their discussions were not related to the mdentin question.. She added that she
provided the written stmeme.nts to Principal Cox.



On March 27,2018, the assigned m~g:utor inff!.'rvil'!'wf'rl
regaming the aforementioned aUegaUlDnS.
fellows program and he was a 000-~                             fot'
tbm he was oot present during the lesson for class 408.. Aecording
with the lesson on the Middle Passage provided"to Class 407 due to the1teacJtmlg
by Ms. Cummings and he felt the lesson bad little ~ to the Middle Passage.
stated that, during the less~ M& Cummings asked whmteets to pmicipa in a demonsttation
and Student 0 volunteered to participate. He expIamed tlmt Student 01md 00 the floor, while Ms.
~ Used a ruler to provide meas:uremtmts to ~w how elOH ~ ~,were for slo.~es
during transportation. He                      didnott!PPBunc~e and awu laughing
dm:ing the demonstrntimi.                    ' that a ~d ~on 'WU held during the
lesson and a group'                       to the iront ofthe classroom. 3sked to lme1.1p hi close
proximity to one another. He· explained ~ after the lesson \WS completed, he reported the
siruation to Principal Cox. as what Wnspired in the dusroom offended him.



On"March 27. 2018# the assigned                                                   teacher. at X118,
~ng the aforementioned allegations                                                     Feder:.tion of
Teachers (*'UFT~ Chapter Leader at Xl                        presemt dming the di~ meeting
between PriooiptU Cox and Ms. Cummmgs held on IDuary 18.2018. She ~ed fbatthe.rewu
no discussion during the meeting regarding an allegation of ooxporal punishment against Ms.
Cummings and she explained that the:nreeting related to oonoor:ns about the mamler in which Ms.
Cummings delivered her lesson phm. A~g                            dmingthemee¢1g, Mi Cnmmings
               '1:ludginglcf studen:ts to move them. closer together, but she denied using her knee.
           noted t.~at the disciplinary meeting wu concluded 'Without a dete.rminatioo being made
   .rm~lP!al Cox regar~g what action to teke in relation to 1he situation.




On March 27. 2018, the ass}                              interviewed                    at Xli&" regarding the
aforementioned aUegations.B                                  tbat he was    period during the lesson
in. question for class 408, and             t of the classroom. He noted that he was present in the
classroom during the physical demonstration and vide<) related to slave ships. -He explained that,
as an Afri6m-.<\.mmam. he took no issue ,,\lith the contents of the lesson. He descri'bed the lesson
as appropriate and stated that he felt the lesson was within the scope of CIIc:cll1/eH edU1::atulg
students about the lwsh conditions endured by slaves during transport. According

                                      present during
                                      pment during
                                      pn:Slmt during

                                      ~Joo;ClllIf~~~
                                   6SCourtSI!'«t·ltoolll9tl ·llrooi:l)lll.,NY ,ll2tll
                                               td~ l1Ml3-3l!CO

                                                         -7-
Case
 Case1:1:19-cv-07723-CM
Case   1:19-cv-07723-CM Document
                        Document29-3
        19-cv-07723-CM Document  128-1
                                 60-1 Filed
                                        Filed
                                         Filed 10/07/19
                                                08/27/20Page
                                             07/22/19    Page
                                                          Page 88of
                                                             9 of of12
                                                                  13 12




                                                                A
    Case
    Case1:19-cv-07723-CM
   Case  1:19-cv-07723-CM
          1:19-cv-07723-CMDocument
                           Document
                           Document 128-1
                                     60-1Filed
                                   29-3         07/22119
                                            Filed
                                            Filed 10/07/19
                                                   08/27/20Page
                                                             Page
                                                             Page
                                                                109of
                                                                   9ofof12
                                                                       1312


                                                                                          OS! Case #18..o0494X


 up then she told me and [Student EJ the same. So oos.is{a11y we were all in front of each other with
 our knees up LMs. 'Cummings] goes behind [Student.D] and starts.P~shi,ng hisba~ with her knees
 andMs.  Cummings 'asks him. doeahe feell'itiythi,ng he said I":m not gormane bun'ro· getting cramps
'then Ms. Cummings told him to get:up so then she Wt:n.t 1"(> me and started pushing' my back 'with
 her knees she did it like four or five times 1 $le$8 becau:se.l,kept saying no then 1 got Up and she
 stopped the sitting down as a slave thing so [Student El didn't :te811y get pushed."       .

Written Statements Made bv Students B. C; D,.E. G.B. t                        3'.0, It 8, Tl U b:'d V~
The assigned investigator obtained the. statemep:ts wtitten. "On January 1"1) 2018 by the 'listed
students. regarding the aforementioned a1le~tion~.11 Np. of ~ written statements corroborate
that Ms. Cummings pushed her knees 1,nto Sm.d~t Ns ~r- any other studentS' baek during the
demonstration on January 10.2018. Sfxldents E. and Rare the Ohly S'tud.ents who indicated that Ms.
CummIngs made           any
                         physical contact With. Student.A duiing the demonstmtion. Student E's
'Written statement says 1hatMs. Cummings ~d on [S~tA"s] back ~herdoes she feel
comfortable," Student R's written statement says Ms. 'Cummings ",pushed un [Student A'sJ back
and asked her did she feel comfortable and [StudentA] said no S() she 10ld them to get up and go
back to they seats."



An email exchange ~tween the assigned. iuvestigator$ OSIDeputy DiI:cctol' Christina Nowak, Sara
ShUmway~ Director of Academic Policy~,a:nd Chris SandOl\ Chief of StaffCurrlculum, Instruction
and Professional Leamin& occurred between AprilS and April 23, 2018.. 111 In the email exchange,
the assigned investigator described the        lessonson the MIddle l?assage prOvided by Ms. Cu.mmmgs
to classes 401 and 408. Mr. Sandor stated that the New 1'ork;'Oty,DQE. social studies currlc'¢um
for ,the Middle Passage lesson does not incorporate' tit video' clip nor do we ever include or
encomage re~enactmen.ts where students take on roles ofvi.c~ people." In response to foUow~
up quesF4mS by OSJ Deputy Director Nowak. 'Mr. Sandor stated,f'We cenmilly provide cumculum
'that carefully considers appropriate ways to teach sensitive topics :from. the historical record.
Lessons that digress or that teachers download from the mternet can Ieb,tdt in situations like this,
especially '\'Vilh sensitive topics like civil rights, slavery, the holocaust. etc. We don't send guidance
to teachers that says 'don'fhave kids role play slavery' as we want to focus on ~'hat teachers
should do. Principals. APs and department chairs are·the closest to teachers and are best to guide
lesson plan development and what is and is not appropriate in the classroom." FurthemlOre, ~:1r,
Sandor stated, "In this case ilie lesson mughl is not what was provided ana'if I were to obseTVe the
 Jessoo 1 would rate it 1..msatisfactory as well."




           17 C<lpies of the rd'erenced written statements are maintained in the case file,
           1$   A copy anne referenced email exchange is maintained in the case file:

                                            ~!lc;:'s ~ "'s,.ciallnvomi~
                                          65 CO\#t SlMt. Room 92'1 • ~yu,NY 11201
                                                   Telepbcr.., 718·93503800
                                                            M9-
    Case
    Case1:19-cv-07723-CM
   Case  1:19-cv-07723-CM
          1:19-cv-07723-CM Document
                            Document
                            Document 128-1
                                      60-1 Filed
                                    29-3     Filed
                                              Filed10/07/19
                                                    08/27/20Page
                                                 07/22/19     Page
                                                              Page
                                                                 1110
                                                                   10
                                                                    of of
                                                                       of12
                                                                       13 12



                                                                               OSI~e#l~OO494X



SUBJECT:



On March 9, 2018. the assigned mvestigarot notified Ms. Cummings that she was the subject of
this investigation. After serving Ms. Cummings with a: 48..Hour Notice, she was explicitly
instructed not to discuss the detail$ of this investigation vrith mlYOlle at the loedon of the alleged
incident Other than her union representative.



On March 15. 2018,.ilie assigned investigator ~ Ms. Cummings in 1M presence ofIrith
Insler, a un representative, at OS!; :regarding the ~tioned allegatims.1t Ms. Cummings
stated tim she has been a teacher at Xl1& ~ Soptembc 2016. Sh& explainoo that, 01l1hc da)' in
question. she showed students mclass 408 a five-minnie video clip from. amovie emlt1edFn.MOm..
to reinfoTce the Middle Passage material associated wffil ttie lesson. She felt the content of the
'Video was age appropriate and ditectly :related to the approved eurrieu1mn. Ms, eu:m.mmgs mated
that she did not provide a lesson plan for this elass to Principal Cox. prior to the class and she did
not seek approvru to show the video to til                    that she showed the video in el~ 407
and class 408. Ms. Cum:mmgs reported                                    for this lesson with class 407
ami               was present when .Ms.                ~ 1he lesson to class 408. She added
                      p~sent in the olassroom 'because it was his pep period.

bris. CUmm.lngs stated that, du.ring the lesson in dus 408, Student A was wWkmg around the
classroom and laughing during the viewing ofthe video. She ~ that Student A mocked the
contents of the video by stating that she could sit how the sla:ves were ~tting because she sat like
that aU the time. Aecording to Ms. Cummings,. she bewm e.allh:lg for stUdent volunteers 10
participate in a demonstralion and Students A. B. ~ D and E vo~ She noted 'that, after she
informed students of what the dem~tion entailed, Students C and E elected            not.
                                                                                        to particip,l!re
and she pennitted them to remain in their seats. Ms. Cummings reported that SjUdents A. 13 and D
were seated on the floor facing oont-to--back of one another with their :koees raised to their chests.
She explaimd that Student A was at the rear of the line,. whicll is where Ms. Cunmlings was
standing. She denied thllt any srndent laid on the-floor at mly time during the dem~on. Ms.
Cummings described the class .8$ engaged during the demonstration and she'stated t.hEtt no Students
were laughing. or making comments at this time. Ms. Cummings stated that, when the students
were sented. she asked thm they "soooch" oloser together. She denied that she ,made physical
contact ,\<iili any studentdming the demonstration and she recalled that Student D said he was
getting a cramp, so she permitted hjm to return to. his seat. Ms. Cummings reported that she
concluded the demonstration after approximately 20 seconds. She explained that she told the elm
that t;he students sat in their positions for approximately one minute and she asked the students to
imagine sitting like that for six to eight weeks. Ms. Cummings stated that the students then returned
to their seats. Ms. Cummings reported                         in and out oftbe classroom during the
Jesson fer dass 408 and noted that he may have witnessed the demonstration.




                                      ~l1...>:otlft.:oc!S~ !Il~II~
                                    4$OwuS_t·Roommwllrootl)'ll.)IY Hlill
                                           T~ nlf.9ll-jlOQ             .
                                                   -10-
   Case
    Case1:19-cv-07723-CM
   Case 1:19-cv-07723-CM
         1:19-cv-07723-CM Document
                          Document
                           Document29-3
                                    128-1
                                     60-1 Filed
                                           Filed
                                             Filed10/07/19
                                                   08/27/20Page
                                                 07/22/19   Page
                                                             Page
                                                                1211
                                                                  11
                                                                   ofof
                                                                     of
                                                                      1312
                                                                        12



                                                                                  081 Case #lS-00494X


Ms. Cummings stated that she was setV.eLi with It lctt~ 16.2mB. instructing her 10
atUmd a disciplinary meeting with Principal Cox and _              She explained that tbe meeting
was held on January 18~ .2018. She denied that there was any discussion of oorpoml punishment
durin.g this meeting. Ms. Cuinmings also denied that she admitted to making physical oontact with
any student dqring this meeting. ,Sh~ addedthatno dispOsition wu ~d when this meeting
concluded.

                                           ~ONCLusrON

Student A reported that, during a lesson. related w·the Middle ~. in Ms. Cummings' soclaI
studies class, Ms. Cummings had, her and other students sit on the floor to demonstrate 1he
conditions on a slave ship. Student ,A alleged that during this demomtmtion. Ms. Cummings
pushed her knee futo her backandmto Student D's bade. 'I'he ~ sta~made by Students
:8, Cs D" E, H, I, I, Q» R, S, Ts U and V fail to etmObomte that MS. Cummmp ~ her knee
mto Student Als baclc or any other students' back. 8~ E and R wrote in. their statemepis that
Ms. Cummings pressed on Student A's back and asked if she felt cOmfortable. Studems B$ D~ E,
B.I and J~ aU of whom were preswt in elus 408 dmmg'the demmstmtioDs failed to eo~
'tlmt Ms. Cummings used her knee 10 press on StudentA~s back during the demO~Oll. Students
:s~ D~ Ii, H and I stated that Ms. Cum.mings use:d either the i~ ofher foot or placed her hands
on Student A's shcrulder'to scoot or nudge Studa:lt A clcserto other students. Student
Ms. Cumminp made any physical contact with Student A during the den:romlttation.
was present in claSs 408 during the demonstration and stated that Ms. Cummings
on Student A'8 tihoulder.s 3nd asked her 1.0 mow do_to other ~ts. No ~ interviewed
dutitlg the course of this mvestigation indicated that Student Acr any other smdcmtwu m dis~
or in pain during the de;rnonstration. Ms. Cummings ,denied that she made physical contact with
Student A or any other student durlng the demonstration. With tJle exception ofthe allegation n:mde
by Student A. no description of the demonstration in question provided by student and m:ff
witnesses in their wrimm or oral statements describe oondru:t that cons1itutes eorpoml pmdsbmem.'
Therefore, the allegation that Ms. Cummings used co~ punishment against Student A J:>y
 pushing her knee into her back during a classroom demonstration has not been oorroborated        and
is lWSllbsta:ndattd.

This office tind~ that Ms, Cummings aotoo with poor judgment in eonductfUg '8. lesson that
inooequ!:ltely mcorporated the New Yark City DOE sodal studies cumcu1um and guidance for this
topic. Although teachers are not required to submit Jesson plana ahead of time. for approval by
administration. Ms, Cummings' lessons on the Middle Passage, delivered to claSses 401 and 4418.
were descri~d to the Office of Academic Poliqand it. was detennined that they significantly
dive1'ged from best-practices. Specifica11Y1 the DOE does not ever include or encourage re-
enactments of historical events wbere students take on roles ofvietiroized people. Some students
and staff members who were present during the lessons administered by Ms. Cummings on this
subject exp.res...o:ed their discomfort with the content of'the lesson and with the maImer in which
Ms. Cummings conducted the leSson. F\'lI'lbermore~ given the sensitive nature of the topic she
covered, it was particularly important for Ms. Cummings m ~ cognizant of the potential for her
behavior to offend or create discomfort for students and sta.f( members.




                                    CIwlGclIt'lr" ~"'~Rl ~liIlnJ
                                  6$ Court SImot - ib.»la m • !lrol:~!>!y 11201
                                             T<:I~;    na.9l'..J800
                                                     ·11-
  Case
   Case1:19-cv-07723-CM
  Case 1:19-cv-07723-CM
        1:19-cv-07723-CM Document
                          Document
                          Document29-3
                                   128-1
                                    60-1 Filed
                                           Filed
                                            Filed10/07/19
                                                  08/27/20Page
                                                07/22/19   Page
                                                            Page
                                                               1312
                                                                 12
                                                                  of of
                                                                     of12
                                                                     13 12



                                                                                               OSI Case #18-00494X


                                       RECOMMENDATION

It is the recommendation of this office that a copy ·of this l'eport be ref~rred to· Principal Cox for
herreviewandJor her to take appropriate disciplinary action agaii)stPatdcia Cummings, teacher.
It is further recommended that Principal Cox and the Office of Academic Policy coUaborate to
cletemiine how to provide Ms. Cummings with approptiate tralrungto enffilfC her lesson plans are
developed in a manner that takes into account pptentW social and cultural serisitiv~ties.



                                                                                           SUBMITTED BY:




                                       Cl11ro",,]J<l<'~   om"" W ~i:ll m_liil~li""s
                                    65 CQill'l Str<et· 'Roo",!l22 ·!3tookl'l'$. NY 1120)
                                                  T<l",,~, il~$.JSll()

                                                              -12-
